


Exhibit 10.4(a)

 

CONFIDENTIAL TREATMENT REQUESTED

 

Execution Copy

 

AMENDMENT NO. 1 TO THE

COLLABORATION AND LICENSE AGREEMENT

 

This Amendment No. 1 to the Collaboration and License Agreement (this
“Amendment”) is dated as of August 31, 2006 (the “Amendment Effective Date”) by
and between ImmunoGen, Inc., a Massachusetts corporation with a principal office
at 128 Sidney Street, Cambridge, Massachusetts 02139 (“ImmunoGen”), and
sanofi-aventis U. S. LLC, a Delaware limited liability company with a offices at
1041 Rt. 202-206, Bridgewater, NJ 08807 (“sanofi-aventis”).  Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Collaboration and License Agreement (the “Agreement”) dated as of
July 30, 2003 (the “Agreement Effective Date”) by and between ImmunoGen and
Aventis Pharmaceuticals, Inc. (“Aventis”).

 

WHEREAS, on the Agreement Effective Date, ImmunoGen and Aventis, the predecessor
in interest to sanofi-aventis, entered into the Agreement for the purpose of
collaborating on the identification and validation of targets for use in the
discovery of antibodies and antibody-drug conjugates in the Collaborative Focus
Area (as defined in the Agreement) and in the development and commercialization
of such antibodies and antibody-drug conjugates; and

 

WHEREAS, the Parties hereto desire to amend the Agreement as set forth herein
and to set forth certain additional terms applicable to the Agreement, as so
amended.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.              Amendments to Agreement.

 

(a)                     Section 1.20 of the Agreement is hereby deleted in its
entirety and replaced with the following:

 

“1.20                  “Collaboration Product” means any product, other than a
Licensed Product, containing a Program Antibody.”

 

b)                         A new Section 2.14 is hereby added to the Agreement
which shall provide as follows:

 

“2.14                  Collaboration Portfolio.  For purposes of clarity
(a) Schedule 2.14 attached hereto lists all Antibody Targets, Program Targets,
Program Targets with Program Antibodies and Program Targets with Lead Antibodies
that are part of the Research Program as of the Amendment Effective Date. The
Joint Research Committee shall update and amend, as appropriate, the then
current Schedule 2.14 as necessary during each Contract Year and on the
expiration of the Research Program Term in order to list all Antibody Targets,
Program Targets, Program Targets with Program Antibodies, Program Targets with
Lead Antibody and Program Targets with Lead Antibody in

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

Development at that point in time.  In addition to those Program Targets for
which Program Antibodies have already been generated, it is anticipated that
Program Antibodies shall have been generated prior to the expiration of the
Research Program Term, for [***], [***] and [***].”

 

(c)                      Section 2.8.1 of the Agreement is hereby amended by
adding the following sentence at the end of such provision:

 

“Notwithstanding the foregoing, the Parties hereby agree that during the period
commencing on the Amendment Effective Date and continuing until the expiration
of the Research Program Term, (a) neither Party shall have the obligation under
this Agreement to identify or provide Targets for use in the Research Program
and the Parties will focus on progressing the Targets and Antibodies listed in
Schedule 2.14 as more specifically described in the Research Plan for the
remainder of the Research Program Term and (b) Aventis shall have the right to
identify and provide new Targets for use in the Research Program pursuant to
Section 2.8.2 below only to the extent that (i) the estimated number of FTEs to
be provided by ImmunoGen under Section 2.5.1 for a particular Calendar Quarter
is estimated to fall short of the number of FTEs set forth in the Annual
Research Plan for such Calendar Quarter and (ii) ImmunoGen is not engaged in its
own program outside of the collaboration on any such new Targets.  Further, all
Targets identified pursuant to the [***] with [***], including any [***] during
the Research Program Term, related to development of murine monoclonal
antibodies that selectively recognize novel antigens in human tissues, shall be
provided for use in the Research Program and shall be designated Program Targets
pursuant to Section 2.8.2 below.”

 

(d)                                 Section 7.1.2 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“7.1.2 Development Licenses.  With respect to all Program Targets for which
Program Antibodies have been developed prior to the expiration of the Research
Program Term, ImmunoGen hereby grants to Aventis and its Affiliates, subject to
Section 7.1.8 below, an exclusive (even as to ImmunoGen and its Affiliates),
worldwide, royalty-free license, with the right to grant sublicenses to Approved
Subcontractors, under ImmunoGen Intellectual Property, to Develop Products.”

 

(e)                                  Section 7.5.2 of the Agreement is hereby
deleted in its entirety.

 

2.              Miscellaneous.                                        The
Parties acknowledge that in connection with the internal restructuring of the
sanofi-aventis Group in the United States, certain assets and liabilities of

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

Aventis, including its rights and obligations under the Agreement, were
contributed to, and assumed by, sanofi-aventis U.S. LLC, a limited liability
company of which Aventis is a member.  The Parties hereby confirm and agree
that, except as amended hereby, the Agreement remains in full force and effect
and is a binding obligation of the Parties hereto.  This Amendment may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives.

 

IMMUNOGEN, INC.

 

SANOFI-AVENTIS U.S. LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mitchel Sayare

 

By:

/s/ Larry Baugh

Name:

Mitchel Sayare

 

Name:

Larry Baugh

Title:

CEO

 

Title:

Site Director

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Paul Darno

 

 

 

Name:

Paul A. Darno Jr.

 

 

 

Title:

Sr. Director, Finance

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

Schedule 2.14

 

[COLLABORATION PORTFOLIO AS OF AMENDMENT EFFECTIVE DATE

 

Antibody Targets

 

Program Target 

 

Program Targets
with Program
Antibodies

 

Program Targets 
with Lead Antibody

 

Program Targets
with Lead Antibody in 
Development

[***]

 

[***]

 

[***]

 

[***]

 

CD 33 (AVE9633)

[***]

 

[***]

 

[***]

 

[***]

 

CD 19 (SAR3419)

[***]

 

[***]

 

[***]

 

 

 

IGF-1R (AVE1642)

[***]

 

 

 

[***]

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

[***]

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------
